Title: General Orders, 3 April 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown Monday April 3rd 1780
            Parole Paradox—  C. Signs Quaff Quake—
          
          At a division General Court Martial of the Maryland line, held by order of Brigadier General Gist, March 28th 80—Major Deane President—Mr Edmiston Waggon Master of the Maryland Division appeared, charged with, “Defrauding the waggoners of said division by neglecting to pay them for the month of August when he had drawn money for that purpose”—and plead “Not guilty”—The Court after considering the charge against Mr Edmiston the evidence and his defence are of opinion he is not guilty and therefore do acquit him.
          The Commander in Chief approves the sentence.
        